Plaintiff in error is engaged in the business of the manufacture and sale of inks, to be used in the general trade.
The defendant in error is engaged in the manufacture of vegetable parchment paper, which is sold to various concerns for use in wrapping butter, oleomargarine, hams, and other moist foods.
The parchment company was required by the purchasers of its goods to print their distinctive labels on the wrappers.
The parchment company was waited upon by a salesman of the printing ink company, who solicited *Page 444 
its business, and in the spring of 1925 the parchment company ordered of the plaintiff in error a quantity of blue and red inks for use in its business. The ink was furnished by the Eagle Company and was used by the parchment company in printing a great quantity of the wrappers for a number of concerns.
Both the red and the blue inks bled through the labels on the commodity wrapped therein. As a result, many of the wrappers were returned by the customers, and orders made up were refused, resulting in damage to the parchment company.
The parchment company, in the suit, relied upon an implied warranty. The ink company defended on the ground there was no warranty.
The trial resulted in a verdict for the parchment company, and judgment was entered on the verdict. From that judgment, the ink company prosecutes error, claiming error in the refusal of the trial court to give some special charges requested by it, bearing on the question of implied warranty; error in the general charge; and that the verdict is against the weight of the evidence.
We are of opinion that the facts adduced in the case show clearly that the defendant in error, the parchment company, both under the common law and under the statute, was protected in the purchase by an implied warranty that the ink was reasonably fit for the purpose for which the same was to be used, which purpose was within the knowledge of the ink company.
Under this view of the case it is unnecessary to discuss the questions specifically raised, since they all bear on the question of implied warranty.
Having shown the right to the protection of an *Page 445 
implied warranty and the breach of such warranty by the ink company, plaintiff below, the parchment company, defendant in error here, was entitled to recover for the damage resulting from the breach.
We find no prejudicial error in the record, and the judgment is affirmed.
Judgment affirmed.
CUSHING, P.J., and ROSS, J., concur.